Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/15/2021 has been entered.  An action on the RCE follows.

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Election/Restrictions
2.	Claims 1-4, 7 and 16 allowable. Claim 5 was, previously withdrawn from consideration as a result of a restriction requirement, required all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 12/22/2019, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

3.	Claims 1-5, 7 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15 were, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, were hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/22/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
4.	Claims 1-5 and 7-16 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-5 and 7-16 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed compound semiconductor device comprising a second compound semiconductor layer disposed over the first compound semiconductor layer and containing InGaN, an electron supply layer disposed over the electron transit layer, wherein each of the electron transit layer and the second compound semiconductor layer includes carbon, and a carbon concentration in the electron transit  layer is lower than a carbon concentration in the second compound semiconductor layer, in combination with the remaining claimed limitations of claim 1; the claimed method of manufacturing a compound semiconductor device comprising forming a second compound semiconductor layer containing InGaN over the first compound semiconductor layer, forming an electron supply layer over the electron transit layer, wherein each of the electron transit layer and the second compound semiconductor layer includes carbon, and a carbon concentration in the electron transit  layer is lower than a carbon concentration in the second compound semiconductor layer, in combination with the remaining claimed limitations of claim 8; the claimed high-frequency amplifier a power amplifier that amplifies an input signal and includes a transistor, wherein the transistor includes a second compound semiconductor layer disposed over the first compound semiconductor layer and containing InGaN, an electron supply layer disposed over the electron transit layer, wherein each of the electron transit layer and the second compound semiconductor layer includes carbon, and a carbon concentration in the electron transit  layer is lower than a carbon concentration in the second compound semiconductor layer, in combination with the remaining claimed limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897